DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al, US Patent 9,190,367 (as cited in a previous Office Action) in view of Yamano, US Patent 7,875,499 (newly submitted).

Regarding claim 1,Liao teaches a semiconductor device package, comprising a first substrate 104 having a first surface and a second surface opposite to the first surface, the first substrate defining a space; a second substrate 100 adjacent to the first surface of the first substrate and covering the space; and a first electronic component 105 (upper) disposed on a first surface of the second substrate; a second electronic 105 (lower) disposed on a second surface of the second substrate and disposed in the space; an encapsulant 106/206 encapsulating the first substrate, the second electronic component and the second substrate, wherein the encapsulant covers the second surface of the first substrate (figure 6C).

Liao fails to teach the first substrate includes a solder resist layer disposed on the second surface of the first substrate and the encapsulant covers the solder resist layer.
 
	Yamano teaches the first substrate includes a layer 245 or 237 disclosed on the second surface of the first substrate 243 or 235 (Note: the second surface of IC 243 or 235 is the top surface where 244/245 or 235/237 are located, which is similar to the second surface of first substrate 104 of Liao) and the encapsulant layer covers the layer (figure 1) as a protective layer, which is generally used in the art as a means of limiting the electrical interaction to the electrode pads, therefore protecting the IC chip. Further, Yamano also teaches that one such material that is used for the protection layer 214, is a solder resist layer in column 1, lines 35-36. Therefore, the reference of Yamano then teaches the limitation of “…the first substrate includes a solder resist layer disposed on the second surface of the first substrate and the encapsulant covers the solder resist layer..”

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamano with that of Liao because a protective layer made of solder resist is generally used in the art as a means .




    PNG
    media_image1.png
    473
    1310
    media_image1.png
    Greyscale

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al, US Patent 9,190,367 in view of Cho et al, US Patent Application Publication 2013/0032952 (both as cited in previous Office Action).

Regarding claim 24, Liao teaches a semiconductor device package, comprising: a first substrate 100; a second substrate (labeled above, as “second substrate (A)” and (second substrate (B)”) disposed under the first substrate, the second substrate including a first surface facing to the first substrate and a second surface opposite to the first surface; and an encapsulant encapsulating 206 the second substrate and separating the second substrate into a first part and a second part in cross-sectional view (as labeled above); and wherein the encapsulant is in contact with the first surface and the second surface of the second substrate (as shown above), a conductive 

Liao fails to teach the second substrate includes a conductive pad exposed from the encapsulant.

Cho teaches second substrate 214 includes a conductive pad 218 exposed from the encapsulant 234 (figures 10 and 12) in which an interposer with conductive pads are used as a second substrate and is connected to a semiconductor die.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cho with that of Liao because interposer are conventionally used in the art to connect semiconductor dies to other electrical components as well.

Allowable Subject Matter

Claims 3-7, 9, 10, 22, 26-29, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Regarding claim 11, the prior art fails to anticipate or render obvious the claimed invention including “…the encapsulant is in contact with the first surface and the second surface of the second substrate,  the second substrate includes a conductive pad exposed from the encapsulant, the second substrate includes a solder resist layer disposed on the second surface, and the encapsulant covers the solder resist layer.…” in combination with the remaining limitations. Claims 30 and 32 are dependent upon claim 11 and are therefore allowable.

Response to Arguments

Applicant's arguments filed October 24, 2021 with regards to claims 1 and 24 have been fully considered but they are not persuasive.

	In regards to independent claim 1, while Applicant has amended the claim to include the limitation of previously allowed claim 21, Applicant has also broadened the claim by removing a limitation. Therefore, claim 1 is now broader in scope than previously presented. Examiner was then able to find prior art that meets the limitation of this claim. Therefore, claim 1 is not allowable in view of newly discovered prior art.

direct lateral contact with the first substrate, is noted that direct lateral contact is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

Applicant's amendment of claim 1 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899